Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Status of the Claims
Applicant’s remarks/amendments of claims 1-4, 6-8, 16-17, 20 and 21 in the reply filed on July 08th, 2022 is acknowledged. Claims 1, 9 and 16 have been amended. Claims 5, 10, 13, 18 and 19 have been cancelled. Claims 9 and 11-12, 14 and 15 have been withdrawn.  Claims 3 and 7 have been amended. Claim 10 has been cancelled. Claims 1-4, 6-9, 11-12, 14-17, 20 and 21 are pending.
Action on merits of claims 1-4, 6-8, 16-17, 20 and 21 as follows.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claims 1-4, 6-8, 16-17, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Guo (US 2013/0107155, hereinafter as Guo ‘155) in view of Chae (US 6861368, hereinafter as Chae ‘368).
Regarding Claim 1, Guo ‘155 teaches an array substrate, comprising: 
a base substrate (Fig. 1, (1); [0042]); and 
a metal wiring layer (2/21; [0051]) located on the base substrate; wherein 
the metal wiring layer comprises a first molybdenum oxide substrate layer (21; [0051]-[0054]) and a first metal layer (Cu metal thin film, [0051]) on a surface of the first molybdenum oxide substrate layer (21) away from the base substrate (1).  
Thus, Guo ‘155 is shown to teach all the features of the claim with the exception of explicitly the limitations: “a trace pattern, the metal wiring layer comprises the trace pattern, and the trace pattern comprises at least one of: a gate line pattern, a data line pattern, and a signal line pattern”.
However, Chae ‘368 teaches a trace pattern (Fig. 5E, (162/174); col. 5, lines 4-12), the metal wiring layer comprises the trace pattern, and the trace pattern comprises at least one of: a gate line pattern and a data line pattern (see Fig. 4).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Guo ‘155 by having a trace pattern, the metal wiring layer comprises the trace pattern, and the trace pattern comprises at least one of: a gate line pattern, a data line pattern, and a signal line pattern in order to improve the electric characteristic of the display device (see col. 3, lines 40-47) as suggested by Chae ‘368.


Regarding Claim 16, Guo ‘155 teaches a display device, comprising: an array substrate, comprising: 
a base substrate (Fig. 1, (1); [0042]); and 
a metal wiring layer (2/21; [0051]) located on the base substrate; wherein 
the metal wiring layer comprises a first molybdenum oxide substrate layer (21; [0051]-[0054]) and a first metal layer (Cu metal thin film, [0051]) on a surface of the first molybdenum oxide substrate layer (21) away from the base substrate (1).  
Thus, Guo ‘155 is shown to teach all the features of the claim with the exception of explicitly the limitations: “forming a trace pattern on the metal wiring layer through a patterning process, the trace pattern comprising at least one of: a gate line pattern, a data line pattern, and a signal line pattern”.
However, Chae ‘368 teaches forming a trace pattern on the metal wiring layer (160/164) through a patterning process, the trace pattern comprising at least one of: a gate line pattern (162) and a data line pattern (174) (see Figs. 4 and 5A-5E; col. 5 and col. 6).
Thus, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Guo ‘155 by forming a trace pattern on the metal wiring layer through a patterning process, the trace pattern comprising at least one of: a gate line pattern, a data line pattern, and a signal line pattern in order to improve the electric characteristic of the display device (see col. 3, lines 40-47) as suggested by Chae ‘368.



    PNG
    media_image1.png
    302
    457
    media_image1.png
    Greyscale

                                       Fig. 1 (Guo ‘155)

Regarding Claim 2, Guo ‘155 teaches the first molybdenum oxide substrate layer (21; [0053]-[0057]) is a substrate layer directly formed through a physical vapor deposition method.  
Product by process limitation:
	The expression “formed through a physical vapor deposition method” is/are taken to be a product by process limitation and is given no patentable weight. A product by process claim directed to the product per se, no matter how actually made, In re Hirao, 190 USPQ 15 at 17 (footnote 3). See In re Fessman, 180 USPQ 324, 326 (CCPA 1974); In re Marosi et al., 218 USPQ 289, 292 (Fed. Cir. 1983); In re Brown, 459 F.2d 531, 535, 173 USPQ 685, 688 (CCPA 1972); In re Pilkington, 411 F.2d 1345, 1348, 162 USPQ 145, 147 (CCPA 1969); Buono v. Yankee Maid Dress Corp., 77 F.2d 274, 279, 26 USPQ 57, 61 (2d. Cir. 1935); and particularly In re Thorpe, 227 USPQ 964, 966 (Fed. Cir. 1985), all of which make it clear that it is the patentability of the final structure of the product “gleaned” from the process steps, which must be determined in a “product by process” claim, and not the patentability of the process. See also MPEP 2113. Moreover, an old and obvious product produced by a new method is not a patentable product, whether claimed in “product by process” claims or not.
	
Regarding Claims 3 and 17, Guo ‘155 teaches a thin film transistor (see Fig. 1; [0052]) provided on the base substrate (1), and the metal wiring layer comprises a gate electrode (see para. [0043]) of the thin film transistor.  

Regarding Claim 4, Guo ‘155 teaches a source/drain electrode (6; [0041]) of the thin film transistor comprises a second molybdenum oxide substrate layer (61; [0062]) and a second metal layer (6; [0062]) on a surface of the second molybdenum oxide substrate layer (61) away from the base substrate.  

Regarding Claims 6 and 20, Guo ‘155 and Chae ‘368 are shown to teach all the features of the claim with the exception of explicitly the limitation: “the first molybdenum oxide substrate layer has a thickness not less than 50 A”.  
Furthermore, it has been held to be within the general skill of a worker in the art to select a thickness not less than 50 A of the first molybdenum oxide layer on the basis of it suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416. In Gardner v. TEC Systems, Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device. A person of ordinary skills in the art is motivated to have the thickness not less than 50 A of the first molybdenum oxide layer in order to reduce electric resistance of wirings.
    PNG
    media_image2.png
    18
    19
    media_image2.png
    Greyscale


Regarding Claims 7 and 21, Guo ‘155 teaches the first metal layer is made of copper (see para. [0043] and [0061]).

Regarding Claim 8, Guo ‘155 teaches the base substrate (1) comprises a glass substrate (see para. [0042]).  

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-4, 6-8, 16-17, 20 and 21 filed on 07/08/2022, have been considered but are moot in view of the new ground of rejection.

Interviews After Final
5.	Applicants note that an interview after a final rejection is permitted in order to place the application in condition for allowance or to resolve issues prior to appeal. However, prior to the interview, the intended purpose and content of the interview should be presented briefly, preferably in writing.  Upon review of the agenda, the Examiner may grant the interview if the examiner is convinced that disposal or clarification for appeal may be accomplished with only nominal further consideration. Interviews merely to restate arguments of record or to discuss new limitations will be denied. See MPEP § 714.13

Conclusion
6.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Dzung Tran whose telephone number is (571) 270-3911.  The examiner can normally be reached on M-F 8 AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Supervisor Sue Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DZUNG TRAN/
Primary Examiner, Art Unit 2829